Citation Nr: 0734811	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to service connection for impaired fasting 
glucose.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from November 1965 to October 
1969.

The veteran's appeal as to the issues listed above arose from 
a June 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
veteran's claims for service connection for tinea pedis, 
essential hypertension, and impaired fasting glucose.  


FINDING OF FACT

The veteran does not have tinea pedis, hypertension, or 
impaired fasting glucose as the result of disease or injury 
that was present during his active military service.


CONCLUSIONS OF LAW

1.  The veteran's tinea pedis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

2.  The veteran's hypertension was not incurred in or 
aggravated by active military service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

3.  A disability manifested by impaired fasting glucose was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran argues that service connection is warranted for 
tinea pedis, essential hypertension, and impaired fasting 
glucose.  He argues that some of his service medical records 
are missing.  He further argues that he was treated for tinea 
pedis aboard the U.S.S. Roosevelt in 1968, and that he has 
had continuous symptoms.  He states that he was treated for a 
nosebleed and loss of consciousness about two days before 
separation from service, in August 1969.  He states that he 
was given medication called "Lasick," and told to get his 
blood pressure checked at the base once he left his ship, but 
he did not do so because the medication was effective.  
Finally, he argues that he has impaired fasting glucose.  He 
states that he purchases glucose monitors for home use, and 
that his readings have been over the "limit."  He further 
asserts that his glucose readings from 2003 are probative of 
his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for certain diseases, 
to include hypertension, when manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records show that between 1967 
and 1968, he received a number of treatments for an ingrown 
toenail that became infected.  There was no mention of tinea 
pedis.  The veteran's separation examination report, dated in 
September 1969, shows that his skin, heart, feet, and 
endocrine system were clinically evaluated as normal. His 
blood pressure was noted to be 122/80.  Urinalysis was 
negative for sugar.

The Board finds that the service medical records provide 
evidence against this claim.  Further, there is no indication 
of missing service medical records. 

As for the post-service medical evidence, it consists of VA 
progress notes, dated between 1996 and 2003.  This evidence 
shows that as early as 2000, the veteran has been noted to 
have hypertension.  He was also noted to have tinea pedis.  
Other conditions noted include gout, hyperuricemia, contact 
dermatitis, and dermaphytosis.  Laboratory results have been 
noted to show elevated glucose levels.  See e.g., May 2003 
report.  

The Board must find that the post-service medical records 
provide evidence against these claims, indicating disorders 
that began years after service with no indication of 
connection to service many years ago.

With regard to the claim for "impaired fasting glucose," 
under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the Board finds 
that the veteran is not shown to have a relevant disability, 
as there is no competent evidence associating impaired 
fasting glucose with a "disease" or "disability".  Simply 
stated, this is not a "disorder" for VA purposes.  As no 
underlying chronic disability has been shown, the claim must 
be denied.  Id.  

With regard to the claims for hypertension and tinea pedis, 
the veteran's service medical reports do not show treatment 
for, or a diagnosis of, hypertension, or tinea pedis, and the 
veteran's separation examination report shows that his heart, 
feet, and skin, were all clinically evaluated as normal.  His 
blood pressure at that time was 122/64.  Given the foregoing, 
a chronic condition is not shown during service.  See 38 
C.F.R. § 3.303.  The earliest medical evidence of either of 
the claimed conditions is dated in 2000, and therefore comes 
at least 30 years after separation from active duty service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, the Board notes that 
there is no competent evidence to show or indicate that the 
veteran has hypertension, or tinea pedis, that is related to 
his service.  Finally, there is no medical evidence to show 
that hypertension was manifest to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, the claimed condition of 
hypertension is not capable of lay diagnosis, and the Board 
has determined that the claim for "impaired fasting 
glucose" is not based on a disability for which compensation 
may be awarded.  For all claims, the Board has determined 
that the veteran's written testimony is outweighed by the 
medical evidence (service and post-service medical records, 
indicating disorders that began decades after service), and 
that this evidence shows that service connection is not 
warranted for any of the claimed conditions.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in April 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the April 2004 letter was sent to the 
veteran prior to the RO's decision, made in June 2004, that 
is the basis for this appeal.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006), aff'd Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  Although the veteran asserts 
that some of his service medical records have been lost, the 
RO has properly obtained his available records through the 
National Personnel Records Center (NPRC).  In May 2005, the 
RO attempted to obtain additional records from the NPRC, 
however, the NPRC's September 2005 response indicates that no 
additional records were available.  Although the veteran has 
not been afforded examinations, and etiological opinions have 
not been obtained, the Board finds that the evidence, 
discussed supra, warrants the conclusion that a remand for 
examinations and/or etiological opinions is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the veteran is 
not shown to have received treatment for, or a diagnosis of, 
the claimed conditions during service.  

It is important for the veteran to understand that "daily 
reports" from the veteran's ship, even if they could be 
located 40 years after the fact, would not provide a basis to 
grant these claims as there is nearly a 40 year gap between 
his service and treatment for the disorders at issue.  Even 
if treatment were found, it can not be said that treatment in 
the 1960's would indicate a connection to a disorder found in 
the 1990's.  The post-service medical record, or lack of a 
medical record, still provides highly probative evidence 
against these claims. 

With regard to the claim for impaired fasting glucose, the 
Board has determined that this claim is not based on a 
compensable disability.  With regard to the other claims, 
they are first shown at least 30 years after separation from 
service, and the claims file does not currently contain 
competent evidence showing that either of the claimed 
conditions are related to his service.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In this case, the Board finds that the evidence, which 
reveals that the veteran did not have this disability during 
service and does not reflect competent evidence showing a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for tinea pedis is denied.  

Service connection for essential hypertension is denied.  

Service connection for impaired fasting glucose is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


